Motion Granted and Abatement Order filed November 14, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00828-CV
                                   ____________

 COURTYARD SNF, L.L.C. D/B/A COURTYARD CONVALESCENT CENTER
              AND MANDY AMANDA NATION, Appellants

                                           V.

 ARLENE SWEET, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
      OF JOSEPH SWEET, SR., AND JOSEPH P. SWEET, JR., MICHAEL
      SWEET, BARBARA HAWKINS, RHONDA BLANTON AND REGINA
                         BATTLE, Appellees


                      On Appeal from the 113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-13886


                              ABATEMENT ORDER

      On November 8, 2012, appellants notified this court that the parties had reached
an agreement to settle the issues on appeal, and requested a further extension of time to
file their brief until December 31, 2012, for completion of the settlement. The motion is
unopposed. The motion is granted. Accordingly, we issue the following order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until December 31, 2012. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM